Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a first data processing apparatus, comprising, inter alia, a storage medium and processing circuitry configured to control the communication circuitry to transmit first data indicative of a user of the first data processing apparatus to the second data processing apparatus; to control the communication circuitry to receive third data from the second data processing apparatus, the third data being received in response to the completion of the predetermined data processing event and being digitally signed by the second data processing apparatus, wherein the digital signature of the third data is generated using the first data and the third data; and to store the received third data in the storage medium, classified in G06Q 20/352.
II. Claims 18-19, drawn to a first data processing apparatus, comprising, inter alia, processing circuitry configured to control the communication circuitry to receive , classified in G06Q 20/352.
III. Claim 20, drawn to a first data processing apparatus, comprising, inter alia, communication circuitry configured to receive first data from a second data processing apparatus, the first data being indicative of a user of the second data processing apparatus, and to receive second data from the second data processing apparatus, the second data being previously received by the second data processing apparatus in response to the completion of a predetermined data processing event and being digitally signed using the first data and second data; and processing circuitry configured: to perform a verification process of the digital signature of the second data, in response to a successful verification of the digital signature of the second data, to output a signal indicating that the digital signature of the second data has been verified; and in response to an unsuccessful verification of the digital signature of the second data, to output a signal indicating that the digital , classified in G06Q 20/401 and G06Q 30/018.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect, e.g., Invention I includes a storage medium and processing circuitry configured to control the communication circuitry to transmit first data indicative of a user of the first data processing apparatus to the second data processing apparatus; to control the communication circuitry to receive third data from the second data processing apparatus, the third data being received in response to the completion of the predetermined data processing event and being digitally signed by the second data processing apparatus, wherein the digital signature of the third data is generated using the first data and the third data; and to store the received third data in the storage medium, while Invention . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect, e.g., Invention I includes a storage medium and processing circuitry configured to control the communication circuitry to transmit first data indicative of a user of the first data processing apparatus to the second data processing apparatus; to control the . Furthermore, the inventions as claimed do not encompass overlapping subject 
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect, e.g., Invention II includes processing circuitry configured to control the communication circuitry to receive first data indicative of a user of the second data processing apparatus from the second data processing apparatus; in response to the completion of the predetermined data processing event, to generate third data and to digitally sign the third data using the first data and third data; and to control the communication circuitry to transmit the digitally signed third data to the second data processing apparatus, while Invention III includes communication circuitry configured to receive first data from a second data processing apparatus, the first data being indicative of a user of the second data processing apparatus, and to receive second data from the second data processing apparatus, the second data being .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Andrew Colombo on March 18, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/DWP/
Examiner, Art Unit 3692                                                                                                                                                                                                        

/ERIC T WONG/Primary Examiner, Art Unit 3692